Exhibit 99.1 Milagro Oil & Gas, Inc., Vanquish Energy, LLC and Vanquish Finance Inc. Announce Private Exchange Offer and Consent Solicitation Houston, Texas  May 17, 2013 Milagro Oil & Gas, Inc. ( Milagro ), Vanquish Energy, LLC, a newly formed Delaware limited liability company to which Milagro will transfer substantially all of its assets in connection with the consummation of the Exchange Offer ( Vanquish ), and Vanquish Finance, Inc., a Delaware corporation ( Finance Corp.  and, together with Vanquish, the  Issuers ) announced today that they have commenced a private exchange offer (the  Exchange Offer ) to exchange any and all of Milagros outstanding 10.500% Senior Secured Second Lien Notes due 2016 (the  Old Notes ) issued under the Indenture dated as of May 11, 2010 (the  Indenture ) among Milagro, the guarantors party thereto and Wells Fargo Bank, N.A., as Trustee, for either (i) Class A Units (the  Class A Units ) of Vanquish and 10.500% Senior Secured Second Lien Notes due 2017 of the Issuers (the  New Notes , and together with the Class A Units, the  New Securities ) or (ii) cash for up to a maximum of $65.0 million aggregate principal amount of the Old Notes, all on the terms and subject to the conditions as set forth in a confidential offering circular and consent solicitation statement (the  Offering Circular ). In connection with the Exchange Offer, Milagro is soliciting consents ( Consents ) from holders of the Existing Notes to certain proposed amendments to the Indenture (the  Consent Solicitation ). The following table sets forth the material economic terms of the Exchange Offer: Consideration per $1,000
